DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a “computer readable storage medium having stored therein instructions” which includes both non-transitory media storing the instructions, such as a computer-readable storage device, and transitory media storing the instructions, such as transitory forms of signal transmission (e.g., propagating electrical or electromagnetic signal or carrier wave) encoded with the instructions.  See MPEP § 2106.03.  Therefore, claims 8-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Motoyama (US-2021/0019536).
	Regarding claim 1:  Motoyama discloses a computer-implemented method for building a map (fig 1, [0038], and [0047]-[0048] of Motoyama), comprising executing on a processor (fig 18(1001) and [0288] of Motoyama) steps of: acquiring an original grayscale map (fig 1 (P11) and [0039]-[0040] of Motoyama – image as received from camera, before labeling); preprocessing the original grayscale map to obtain a preprocessed map (fig 1(P11), fig 4(P31), [0040], and [0065] of Motoyama – image after semantic labeling (preprocessing)); binarizing the preprocessed map to obtain a binarized map (fig 1(P13), fig 4(P42), [0040], [0045]-[0046], and [0072] of Motoyama – labeled (preprocessed) image and point cloud used to create binarized image); performing a boundary filling to the preprocessed map and the binarized map to obtain a boundary-filled preprocessed map (fig 4(P32), [0067]-[0069] and [0073] of Motoyama – boundary filling from preprocessed map P31, based on low-res distance image P43) and a boundary-filled binarized map (fig 4(P45) and [0075]-[0077] of Motoyama – boundary filling from preprocessed map P42, based on low-res distance images P43 & P44, and distributions between distance and height D11 & D12); performing a boundary thinning to the boundary-filled binarized map to obtain a thinned binarized map; and performing a boundary thinning to the boundary-filled preprocessed map, according to the thinned binarized map, to obtain a thinned preprocessed map (fig 4(P51) and [0078] of Motoyama – boundary thinning to obtain clear boundary; derived from both boundary-filled preprocessed map P32 and boundary-filled binarized map P45, so P51 is both a thinned binarized map and a thinned preprocessed map).
	Regarding claim 8:  Motoyama discloses a computer readable storage medium having stored therein instructions (fig 18(1002) and [0290]-[0291] of Motoyama), which when executed by a robot, cause the robot to perform a method for building a map (fig 6, [0038], [0047]-[0048], and [0126]-[0129] of Motoyama), the method comprising executing on a processor steps of: acquiring an original grayscale map (fig 1(P11) and [0039]-[0040] of Motoyama – image as received from camera, before labeling); preprocessing the original grayscale map to obtain a preprocessed map (fig 1(P11), fig 4(P31), [0040], and [0065] of Motoyama – image after semantic labeling (preprocessing)); binarizing the preprocessed map to obtain a binarized map (fig 1(P13), fig 4(P42), [0040], [0045]-[0046], and [0072] of Motoyama – labeled (preprocessed) image and point cloud used to create binarized image); performing a boundary filling to the preprocessed map and the binarized map to obtain a boundary-filled preprocessed map (fig 4(P32), [0067]-[0069] and [0073] of Motoyama – boundary filling from preprocessed map P31, based on low-res distance image P43) and a boundary-filled binarized map (fig 4(P45) and [0075]-[0077] of Motoyama – boundary filling from preprocessed map P42, based on low-res distance images P43 & P44, and distributions between distance and height D11 & D12); performing a boundary thinning to the boundary-filled binarized map to obtain a thinned binarized map; and performing a boundary thinning to the boundary-filled preprocessed map, according to the thinned binarized map, to obtain a thinned preprocessed map (fig 4(P51) and [0078] of Motoyama – boundary thinning to obtain clear boundary; derived from both boundary-filled preprocessed map P32 and boundary-filled binarized map P45, so P51 is both a thinned binarized map and a thinned preprocessed map).
	Regarding claim 15:  Motoyama discloses a robot (fig 6, fig 18, and [0126]-[0129] of Motoyama) comprising: one or more processors (fig 18(1001) and [0290] of Motoyama); a storage (fig 18(1002) and [0290] of Motoyama); and one or more computer programs stored in the storage and configured to be executed by the one or more processors to perform a method ([0290]-[0292] of Motoyama), the method comprising steps of: acquiring an original grayscale map (fig 1(P11) and [0039]-[0040] of Motoyama – image as received from camera, before labeling); preprocessing the original grayscale map to obtain a preprocessed map (fig 1(P11), fig 4(P31), [0040], and [0065] of Motoyama – image after semantic labeling (preprocessing)); binarizing the preprocessed map to obtain a binarized map (fig 1(P13), fig 4(P42), [0040], [0045]-[0046], and [0072] of Motoyama – labeled (preprocessed) image and point cloud used to create binarized image); performing a boundary filling to the preprocessed map and the binarized map to obtain a boundary-filled preprocessed map (fig 4(P32), [0067]-[0069] and [0073] of Motoyama – boundary filling from preprocessed map P31, based on low-res distance image P43) and a boundary-filled binarized map (fig 4(P45) and [0075]-[0077] of Motoyama – boundary filling from preprocessed map P42, based on low-res distance images P43 & P44, and distributions between distance and height D11 & D12); performing a boundary thinning to the boundary-filled binarized map to obtain a thinned binarized map; and performing a boundary thinning to the boundary-filled preprocessed map, according to the thinned binarized map, to obtain a thinned preprocessed map (fig 4(P51) and [0078] of Motoyama – boundary thinning to obtain clear boundary; derived from both boundary-filled preprocessed map P32 and boundary-filled binarized map P45, so P51 is both a thinned binarized map and a thinned preprocessed map).

Allowable Subject Matter
8.	Claims 2-7 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	Claim 2 recites the “method according to claim 1, wherein the step of performing a boundary filling to the preprocessed map and the binarized map to obtain a boundary-filled preprocessed map and a boundary-filled binarized map comprises: determining a black boundary of the binarized map; and performing a boundary filling to the preprocessed map and the binarized map, with each black pixel within the black boundary of the binarized map being a center, so as to obtain the boundary-filled preprocessed map and the boundary-filled binarized map.”
	Examiner has not found the subject matter of claim 2 in the prior art.  The closest prior art discovered is the combination of Motoyama (US-2021/0019536), Li (US-2021/0333108), Nirmala (US-2020/0302135), Welty (US-2017/0285648), and Piramuthu (US-2010/0008576).  However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 2, either singly or in an obvious combination.  Therefore, claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 5 recites the “method according to claim 1, wherein the step of performing a boundary thinning to the boundary-filled preprocessed map, according to the thinned binarized map, to obtain a thinned preprocessed map, comprises: setting the pixels in the boundary-filled preprocessed map at same positions as the black pixels in the thinned binarized map as black pixels; determining pixels to be thinned in the boundary-filled preprocessed map, wherein the pixels to be thinned are black pixels at same positions as white pixels in the thinned binarized map; setting the pixels to be thinned as white pixels, if a number of white pixels in eight-neighbor pixels of the pixels to be thinned is greater than a number of gray pixels; and setting the pixels to be thinned as gray pixels, if the number of white pixels in eight-neighbor pixels of the pixels to be thinned is less than or equal to the number of gray pixels.”
	Examiner has not found the subject matter of claim 5 in the prior art.  The closest prior art discovered is the combination of Motoyama (US-2021/0019536), Li (US-2021/0333108), Nirmala (US-2020/0302135), Welty (US-2017/0285648), and Piramuthu (US-2010/0008576).  However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 5, either singly or in an obvious combination.  Therefore, claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 6 recites the “method according to claim 1, further comprising, after the step of performing a boundary thinning to the boundary-filled preprocessed map, according to the thinned binarized map, to obtain a thinned preprocessed map, determining a black boundary of the thinned binarized map; and performing an optimization to the thinned preprocessed map and the thinned binarized map, with each black pixel within the black boundary of the thinned binarized map being a center, so as to obtain optimized preprocessed map and optimized binarized map.”
	Examiner has not found the subject matter of claim 6 in the prior art.  The closest prior art discovered is the combination of Motoyama (US-2021/0019536), Li (US-2021/0333108), Nirmala (US-2020/0302135), Welty (US-2017/0285648), and Piramuthu (US-2010/0008576).  However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 6, either singly or in an obvious combination.  Therefore, claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for the reasons set forth above with respect to claims 2, 5 and 6, respectively.
	Claims 3, 4, 7, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least due to their respective dependencies.
	Finally, while claims 9-14 are rejected above under 35 U.S.C. 101, Examiner has not discovered the subject matter of claim 9-14 in the prior art for the reasons set forth above with respect to claims 2-7.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616